Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154952                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  TRINITY HEALTH-WARDE LAB, LLC,                                                                                      Justices
            Petitioner-Appellant,
  v                                                                 SC: 154952
                                                                    COA: 328092
                                                                    MTT: 00-455553
  CHARTER TOWNSHIP OF PITTSFIELD,
           Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 3, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the Court of Appeals erred when it held that the petitioner for-
  profit limited liability company – a wholly owned subsidiary of tax-exempt Trinity
  Health Michigan – was not entitled to a property tax exemption under MCL 211.7o and
  MCL 211.7r. In addition to the brief, the appellant shall electronically file an appendix
  containing the items listed at MCR 7.312(D)(2). The appellee shall file a supplemental
  brief within 21 days of being served with the appellant’s brief. The appellee shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellant. A reply, if any, must be filed by the appellant within 14 days of
  being served with the appellee’s brief. The parties should not submit mere restatements
  of their application papers.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2017
           s1017
                                                                               Clerk